DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013035698A1 (see translation provided).
In regards to claim(s) 1, WO’698 discloses an electrode catalyst (para 1) comprising a platinum skin layer (para 9) on a surface of an alloy nanoparticle composed of an alloy of platinum and transition metal (PtCo alloy particle – para 20, line 212; and nanoparticle size – para 23 and line 256).  In regards to the limitation “hydrogen evolution” catalyst, WO’698’s electrode catalyst is structurally capable of hydrogen evolution as it is structurally the same as what is claimed and therefore capable of the same use.
In regards to claim(s) 2, WO’698 discloses platinum skin layers can be 1 or 2 atomic layers (para 46, line 550).
In regards to claim(s) 3-4, WO’698 discloses cobalt (PtCo alloy particle – para 20, line 212).
In regards to claim(s) 5, WO’698 discloses cobalt (PtCo alloy particle – para 20, line 212).  WO’698 discloses a Pt:Co alloy composition ratio of 1:1 (para 52; lines 630-631), which would be 50%.
In regards to claim(s) 6-7, WO’698 discloses graphitized carbon black support (para 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’698 in view of Kato (US 20080264780 A1).
In regards to claim(s) 8-9, WO’698 discloses the electrode catalyst of claim 1 as stated above.  WO’698 discloses many uses for electrode catalysts (para 1 and 2) including polymer electrolyte fuel cells.
However, WO’698 does not explicitly disclose using the electrode catalyst in a water electrolysis cell with a solid polymer electrolyte membrane.
Kato pertains to water electrolysis systems with platinum-loaded carbon as an electrode (para 8) and is therefore in the same field of endeavor as WO’698.  Kato discloses an anode catalyst layer of iridium, a solid polymer electrolyte membrane and a cathode catalyst layer of platinum-loaded carbon (para 1 and para 8).  Kato discloses a DC power supply (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the electrode catalyst of WO’698 in Kato’s solid polymer water electrolysis cell because both WO’698 and Kato pertain to noble metal electrode catalysts and both use solid polymer electrochemical cells which would lead to predictable results.  See MPEP 2141 III (A).
In regards to claim(s) 10, Kato discloses generating protons (generated and passed through the cation exchange membrane; abstract; Fig. 1) from a proton source (water; Fig. 1), wherein the protons are reduced to hydrogen at the cathode layer (H2; Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794